Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Plaintiffs on the 6th of October 2015 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Defendant (Harold K. Jordan and Co., Inc.), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 15th of December 2015."